Exhibit 10(f)(i)

 

 

 

 

BECTON, DICKINSON AND COMPANY

RETIREMENT BENEFIT RESTORATION PLAN

Restatement effective March 27, 2007

 

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

    PAGE        SECTION 1  Purpose and Effective Date  1        SECTION 2 
Definitions  2        SECTION 3  Participation  5        SECTION 4  Restoration
Plan Benefits  6        SECTION 5  Vesting and Payment  7        SECTION 6 
Source of Payment  9        SECTION 7  Administration and Interpretation of the
Plan  10        SECTION 8  Amendment and Termination  12        SECTION 9 
Designation of Beneficiaries  13        SECTION 10  General Provisions  14 


 

--------------------------------------------------------------------------------



Becton, Dickinson and Company
Retirement Benefit Restoration Plan

SECTION 1

Purpose and Effective Date

1.1 The purpose of the Becton, Dickinson and Company Retirement Benefit
Restoration Plan is to provide for the payment to participating employees of the
benefits that cannot be paid to them under the Becton, Dickinson and Company
Retirement Plan on account of certain of the benefit limitations required under
such Plan by the Internal Revenue Code and to provide for certain other benefits
that may be provided for in an Agreement between the Company and a covered
Employee.   1.2 This Plan was originally effective October 1, 1989, and it was
subsequently amended and restated effective November 22, 1994. Effective March
27, 2007, the Plan is further amended and restated as set forth herein.  

 

--------------------------------------------------------------------------------



SECTION 2

Definitions

When used herein, the following terms shall have the following meanings:

2.1 “Act” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.   2.2 “Agreement” means an agreement entered into between an
eligible Employee and the Company, as agreed to by the Compensation and Benefits
Committee of the Board of Directors of the Company (or any committee successor
thereto), to participate in this Plan and delineating certain terms and
conditions with respect to such participation including (but not limited to) the
benefits (if any) that are to be provided to the eligible Employee in lieu of or
in addition to the benefits described under the terms of this Plan.   2.3
“Beneficiary” means the beneficiary who, pursuant to the provisions of Section
9, is to receive the amount, if any, payable under this Plan upon the death of a
Participant.   2.4 “Board of Directors” or “Board” means the Board of Directors
of the Company.   2.5 “Change in Control” of the Company means any of the
following events:     (i) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 2.5, the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company, (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections
2.5(iii)(A), 2.5(iii)(B) and 2.5(iii)(C), or (v) any acquisition that the Board
determines, in good faith, was inadvertent, if the acquiring Person divests as
promptly as practicable a sufficient amount of the Outstanding Company Common
Stock and/or the  

- 2 -

--------------------------------------------------------------------------------



    Outstanding Company Voting Securities, as applicable, to reverse such
acquisition of 25% or more thereof;     (ii) Individuals who, as of April 24,
2000, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to April 24, 2000 whose election, or
nomination for election as a director by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;     (iii) Consummation of a reorganization, merger,
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or     (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.  

- 3 -

--------------------------------------------------------------------------------



2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References in the Plan to a Code Section shall be deemed to refer to any
successor provision of the Code, as appropriate.   2.7 “Committee” means the
Retirement Benefit Restoration Plan Committee designated by the Board of
Directors to administer the Plan pursuant to Section 7.   2.8 “Company” means
Becton, Dickinson and Company, a New Jersey corporation, or any successor under
the provisions of Section 10.2.   2.9 “Employee” means an employee of an
Employer.   2.10 “Employer” means the Company and any subsidiary or affiliate of
the Company that becomes an Employer in accordance with Section 10.1.   2.11
“Cash Balance Participant” means a Participant who has a Cash Balance benefit
from the Retirement Plan that is governed by the terms of the Cash Balance Plan
Document.   2.12 “Participant” means any employee of an Employer who is entitled
to participate in the Plan in accordance with Section 3.   2.13 “Plan” means the
Becton, Dickinson and Company Retirement Benefit Restoration Plan as set forth
herein and as amended and restated from time to time and in any Agreement.  
2.14 “Retirement Plan” means the Becton, Dickinson and Company Retirement Plan,
as it may be amended and restated from time to time.   2.15 “Termination of
Employment” means the termination of a Participant’s employment with the Company
and all subsidiaries and affiliates of the Company.   2.16 “Total Compensation”
means Total Compensation under the Retirement Plan.  

- 4 -

--------------------------------------------------------------------------------



SECTION 3

Participation

3.1 Unless the Committee determines otherwise or unless otherwise provided in an
Agreement, any Employee who participates in the Retirement Plan and whose
benefits under the Retirement Plan are limited pursuant to the provisions
included in the Retirement Plan in order to comply with Code Sections 401(a)(17)
or 415, shall be a Participant in this Plan with respect to benefits payable
under Section 4.1.   3.2 The participation of any Participant may be suspended
or terminated by the Committee at any time, but no such suspension or
termination shall operate to reduce any benefits accrued by the Participant
under the Plan prior to the date of suspension or termination.  

- 5 -

--------------------------------------------------------------------------------



SECTION 4

Restoration Plan Benefits

4.1 Subject to the terms of a Participant’s Agreement, if any, a Participant’s
benefits hereunder shall equal the excess (if any) of (i) the benefit that would
have been payable under the Retirement Plan in respect of the Participant in the
absence of the provisions included in the Retirement Plan in order to comply
with Sections 401(a)(17) and 415 of the Code, over (ii) the benefit actually
payable in respect of the Participant under the Retirement Plan.   4.2 In the
event of the death of a Participant before benefits have commenced to be paid
hereunder (a pre-retirement death), and subject to the terms of a Participant’s
Agreement, if any, the Participant’s Beneficiary shall be entitled to a benefit
equal to the excess (if any) of (i) the benefit that would have been payable
under the Retirement Plan to the Beneficiary on account of the Participant’s
death in the absence of the provisions included in the Retirement Plan in order
to comply with Sections 401(a)(17) and 415 of the Code, over (ii) the benefit
actually payable to the Beneficiary on account of the Participant’s death under
the Retirement Plan.   4.3 The calculations made in Sections 4.1 and 4.2 shall
reflect the applicable adjustments under the Retirement Plan for early
commencement and the form of benefit.  

- 6 -

--------------------------------------------------------------------------------



SECTION 5

Vesting and Payment

5.1 No amount shall be payable to a Participant or his or her Beneficiary under
the Plan to the extent it represents benefits that would have been forfeited
under the vesting provisions of the Retirement Plan if payable thereunder,
unless provided otherwise in an Agreement, if any.   5.2 Subject to Section 5.8,
and except as provided in Sections 5.4, 5.5, 5.6 and 5.7, or a Participant’s
Agreement, if any, Plan benefits shall be paid to a Participant at such time and
in such form as determined in accordance with procedures adopted and approved by
the Compensation and Benefits Committee of the Board of Directors of the Company
(or any committee successor thereto).   5.3 Subject to Sections 5.5 and 5.8, and
unless provided otherwise in a Participant’s Agreement, if any, the amount of
any lump-sum payment in respect of a Participant (or Beneficiary) hereunder
shall equal the actuarial present value (at the time payment becomes due) of the
Participant’s (or Beneficiary’s) Plan benefit, based on the Applicable Interest
Rate and the Applicable Mortality Table (as such terms are defined in the
Retirement Plan) used under the Retirement Plan for calculating the present
value of optional forms of payment at the time payment is due under the Plan.  
5.4 Subject to Section 5.8, and notwithstanding the provisions of Section 5.2
(and any procedures adopted thereunder), and unless provided otherwise in a
Participant’s Agreement, if any, the Plan benefits payable to a Beneficiary on
account of a Participant’s death before benefits have been paid or commenced to
be paid hereunder (a pre-retirement death) shall be paid to the Participant’s
Beneficiary in a cash lump sum as soon as practicable following the earliest
date that any such pre- retirement death benefit would otherwise be payable to
such Beneficiary under the Retirement Plan (whether or not such Retirement Plan
benefit is actually paid or commenced at such date).   5.5 Subject to Section
5.8, and notwithstanding the provisions of Section 5.2 (and any procedures
adopted thereunder), and unless provided otherwise in a Participant’s Agreement,
if any, each Participant’s Plan benefits shall (to the extent not previously
paid or commenced to be paid) be paid to the Participant in a cash lump sum as
soon as practicable, but not later than 45 business days, after the
Participant’s Termination of Employment following a Change in Control. Such lump
sum shall be determined as the present value of the accrued pension payable at
the Participant’s Normal Retirement Date (as defined under the Retirement Plan).
  5.6 Subject to Section 5.8, and notwithstanding the provisions of Section 5.2
(and in accordance with any procedures adopted thereunder), and unless provided
otherwise in a Participant’s Agreement, if any, a Participant who terminates  

- 7 -

--------------------------------------------------------------------------------



  employment on account of a Disability Retirement (as determined under the
Retirement Plan) may make a written request to the Committee to receive payment
of his entire Plan benefit in a single lump sum as soon as practicable
thereafter; provided however, that payment to a Participant under this Section
5.6 shall only be made if the Committee, in its sole and absolute discretion,
determines to make such payment. Any decision by the Committee hereunder shall
be final and binding. If a Participant’s request is denied, payment of the
Participant’s Plan benefits shall be made in accordance with the otherwise
applicable provisions of the Plan (and any procedures then in effect).   5.7
Subject to Section 5.8, and notwithstanding any other provision of this Plan,
the Committee may defer the distribution of any Plan benefits to a Participant
if the Committee anticipates that the amount of such Plan benefits, or any
portion thereof, would be nondeductible for corporate income tax purposes to the
Company pursuant to Section 162(m) of the Code.   5.8 To the extent that a Cash
Balance Participant is entitled to a benefit under the Plan (a “Restoration
Benefit”), such Participant’s Restoration Benefit shall be held in a
hypothetical Restoration Benefit bookkeeping account and shall be equal to the
amount of the benefit the Cash Balance Participant is entitled to in accordance
with Section 4.1. The Restoration Benefit of a Cash Balance Participant shall be
paid in the form of a lump sum payment at such time as amounts are otherwise
payable to the Participant hereunder, in an amount equal to the value of Cash
Balance Participant’s Restoration Benefit account.  

- 8 -

--------------------------------------------------------------------------------



SECTION 6

Source of Payment

6.1 All benefits provided for under the Plan shall be paid in cash from the
general funds of the Company; provided, however, that such benefits shall be
reduced by the amount of any payments made to the Participant or his or her
Beneficiary from any trust or special or separate fund established by the
Company, to the extent such trust or fund is intended to assure the payment of
such benefits. The Company shall not be required to establish a special or
separate fund or other segregation of assets to assure the payment of Plan
benefits, and, if the Company shall make any investments to aid it in meeting
its obligations hereunder, the Participant and his or her Beneficiary shall have
no right, title, or interest whatever in or to any such investments except as
may otherwise be expressly provided in a separate written instrument relating to
such investments. Nothing contained in this Plan or any Agreement, and no action
taken pursuant to the provisions of the Plan or any Agreement, shall create or
be construed to create a trust of any kind between the Company and any
Participant or Beneficiary. To the extent that any Participant or Beneficiary
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.  

- 9 -

--------------------------------------------------------------------------------



SECTION 7

Administration and Interpretation of the Plan

7.1 Prior to a Change in Control, the Plan shall be administered by the
Committee appointed by the Board of Directors to administer the Plan. The
Committee shall have full discretion, power and authority to interpret, construe
and administer the Plan, to provide for claims review procedures, and to review
claims for benefits under the Plan. After a Change in Control, the trustee of
any grantor trust established for the purpose of accumulating funds to satisfy
the obligations incurred by the Company under this Plan shall administer the
Plan and shall have the same privileges and rights as given to the Committee
prior to a Change in Control. The Committee’s interpretations and constructions
of the Plan and the actions taken thereunder by the Committee shall be binding
and conclusive on all persons and for all purposes.   7.2 To the extent that the
Plan provides benefits which would be provided under the Retirement Plan but for
the limitations imposed by Section 415 of the Code, the Plan is intended to be
an “excess benefit plan” within the meaning of the Act. To the extent that the
Plan provides other benefits, the Plan is intended to be a separate, unfunded
deferred compensation plan “for a select group of management or highly
compensated employees” within the meaning of the Act. Each provision of the Plan
shall be administered, interpreted and construed to carry out such intention,
and any provision that cannot be so administered, interpreted and construed
shall, to the extent, be disregarded.   7.3 The Committee shall establish and
maintain Plan records and may arrange for the engagement of such accounting,
actuarial or legal advisors, who may be advisors to the Company, and make use of
such agents and clerical or other personnel as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of such advisors engaged by the Committee and may delegate to any agent
or to any sub-committee or member of the Committee its authority to perform any
act hereunder, including without limitation those matters involving the exercise
of discretion, provided that such delegation shall be subject to revocation at
any time at the discretion of the Committee.   7.4 To the maximum extent
permitted by law, no member of the Board of Directors or the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or her or on his or her behalf in his or her legal capacity as a member of the
Board of Directors or the Committee nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless, directly from its own
assets (including the proceeds of any insurance policy the premiums of which are
paid from the Company’s own assets), each member of the Board of Directors or
the Committee and each other officer, employee, or director of the Company to
whom any duty or power relating to the  

- 10 -

--------------------------------------------------------------------------------



administration or interpretation of the Plan or to the management or control of
the assets of the Plan may be delegated or allocated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud or bad faith.

- 11 -

--------------------------------------------------------------------------------



SECTION 8

Amendment and Termination

8.1 The Plan may be amended, suspended or terminated, in whole or in part, by
the Board of Directors, but no such action shall retroactively impair or
otherwise adversely affect the rights of any person to benefits under the Plan
which have accrued prior to the date of such action.  

- 12 -

--------------------------------------------------------------------------------



SECTION 9

Designation of Beneficiaries

9.1 A Participant’s Beneficiary under this Plan shall be the person designated
by the Participant (in accordance with rules and procedures established by the
Committee) to receive benefits hereunder, if any, in the event of the
Participant’s death after distributions have commenced. Notwithstanding the
foregoing, in the absence of an effective Beneficiary designation and, in all
events, in the case of the death of a Participant before benefit commencement,
the Participant’s Beneficiary under this Plan shall be the person or persons who
would receive the benefit payable upon the Participant’s death if paid under the
Retirement Plan instead of this Plan.   9.2 If the Committee is in doubt as to
the right of any person to receive an amount payable upon a Participant’s death,
the Committee may retain such amount, without liability for any interest
thereon, until the rights thereto are determined, or the Committee may pay such
amount into any court of appropriate jurisdiction and such payment shall be a
complete discharge of the liability of the Plan and the Company therefor.  

- 13 -

--------------------------------------------------------------------------------



SECTION 10

General Provisions

10.1 Any subsidiary or affiliate of the Company may, upon approval by the
Committee, adopt the Plan and become an Employer under the terms of the Plan.
Each Employer shall bear the costs of the benefits provided under the Plan with
respect to persons employed by it (subject to the allocation of costs among
Employers by the Committee, in the case of Participants employed by more than
one Employer).   10.2 This Plan shall be binding upon and inure to the benefit
of the Company, its subsidiaries and affiliates, and their successors and
assigns and the Participant, his or her Beneficiary or designees and his or her
estate. Nothing in this Plan shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Plan and all obligations of the Company
hereunder. Upon such a consolidation, merger or transfer of assets and
assumption, the term “Company” shall refer to such other corporation and this
Plan shall continue in full force and effect.   10.3 Neither the Plan nor any
action taken hereunder shall be construed as giving to a Participant or any
employee the right to be retained in the employ of an Employer or any other
subsidiary or affiliate of the Company or as affecting the right of an Employer
or such a subsidiary or affiliate to dismiss any Participant or employee with or
without cause.   10.4 The Company may provide for the withholding from any
benefits payable under this Plan all Federal, state, city or other taxes as
shall be appropriate pursuant to any law or governmental regulation or ruling
and may delay the payment of any benefit until the Participant or Beneficiary
provides payment to the Company of all applicable withholding taxes.   10.5 No
right to any amount payable at any time under the Plan may be assigned,
transferred, pledged, or encumbered, either voluntarily or by operation of law,
except as provided expressly herein as to payments to a Beneficiary or as may
otherwise be required by law.   10.6 If the Committee shall find that any person
to whom any amount is or was payable hereunder is unable to care for his or her
affairs because of illness or accident, or had died, then the Committee, if it
so elects, may direct that any payment due him or her or his or her estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) or any part thereof be paid or applied for the benefit of such
person or to or for the benefit of his or her spouse, children or other
dependents, an institution maintaining or having custody of such person, any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment, or any of them, in such manner and
proportion as the Committee may deem proper. Any such payment shall be in
complete discharge of  

- 14 -

--------------------------------------------------------------------------------



  the liability therefor of the Company, the Plan or the Committee or any
member, officer or employee thereof.   10.7 All elections, designations,
requests, notices, instructions, and other communications from a Participant,
Beneficiary or other person to the Committee or the Company pursuant to the Plan
shall be in such form as is prescribed from time to time by the Committee, shall
be mailed by first-class mail or delivered to such location as shall be
specified by the Committee, and shall be deemed to have been given and delivered
only upon actual receipt thereof at such location.   10.8 The benefits payable
under this Plan shall be in addition to all other benefits provided for
employees of the Company.   10.9 The captions preceding the sections and
articles hereof have been inserted solely as a matter of convenience and in no
way define or limit the scope or intent of any provisions of the Plan.   10.10
To the extent not preempted by Federal law, this Plan shall be governed by the
laws of the State of New Jersey, without regard to the principles of conflict of
laws thereof, as from time to time in effect.  

- 15 -

--------------------------------------------------------------------------------